DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 29 March 2021, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 1 and 8 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
In response to the addition of new claims 15-20, they are acknowledged and made of record.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brindisi (US 2005/0216828), in view of Gartman et al. (US 2013/0262968), herein Gartman, and Henry et al. (US 2009/0228777), herein Henry.
Regarding claim 1, Brindisi discloses a system, comprising: 
at least one computing device (see Brindisi [0014], where a computer is disclosed to carry out the disclosed method and system) comprising at least one hardware processor; and 
program instructions executable in the at least one computing device that, when executed, direct the at least one computing device (see Brindisi [0014], where a software program loaded on the computer is causes the computer to perform the disclosed teachings) to: 
parse an electronic version of a patent document comprising at least (a) a detailed description, (b) a claims section, and (c) at least one drawing (see Brindisi [0014], where the downloaded electronic images of the patent document comprises various sections including drawing sheets, specification and claims; and see Brindisi [0015]-[0016], where the program searches and extracts the text of the patent document) by: 
identifying at least one reference numeral corresponding to claim terms from the claims section that are found in the detailed description (see Brindisi [0016], where the identified number strings, number strings with appended letter or symbols, and discrete single letters are searched in the corresponding text documents, including the detailed description and claims sections, to identify corresponding part names from the corresponding text documents, where the order of steps could be reversed so that initial identification of reference text items is obtained from the text first rather than from the images); and 
identifying portions of the at least one drawing that comprise the at least one reference numeral (see Brindisi [0015], where optical character recognition (OCR) is performed on the drawings to identify number strings, number strings with appended letter or symbols, and discrete single letters).
Although Brindisi further teaches that identified part names identified from the text documentation are annotated upon the drawing sheets and allows a user to interactively edit the annotated part names (see Brindisi Fig. 3 and [0020]-[0021]); Brindisi does not explicitly disclose the system generate at least one user interface that comprises the at least one drawing and a textual reproduction of at least a portion of the patent document; identify a user interaction with a term within the at least one drawing in the at least one user interface; and in response to the user interaction with the term, cause a portion of the detailed description that includes the term to be presented proximate to the term; and that the at least one computing device comprises at least one hardware processor.  
Gartman teaches in a related and pertinent apparatus and methods for reviewing patent documents (see Gartman Abstract), where a user interface is produced which includes rendered text from a particular passage of the specification and a corresponding figure to the particular passage are displayed simultaneously as an integrated image (see Gartman [0038]-[0039]), where descriptors pulled from the specification are displayed adjacent to corresponding numeric identifiers in the figures (see Gartman [0042]-[0044]), which may be displayed when a user mouse over a number of a figure to cause a corresponding descriptor to be viewed and that by holding down the left mouse button while viewing a descriptor would cause more text around the descriptor to appear (see Gartman [0046]). Gartman further teaches computer systems including a processor for implementing the described techniques (see Gartman [0071]-[0076] and [0077]-[0082]). 

Although Brindisi teaches that text documents searched to identify corresponding part names include the claims sections (see Brindisi [0016]); Brindisi and Gartman do not explicitly disclose that the term within the at least one drawing is a claim term. 
(see Henry Abstract and [0152]), where drawings may be labeled with a common identifier term and that common identifier terms may be a recited claim element (see Henry Fig. 24 and [0290]-[0292])
At the time of filing, one of ordinary skill in the art would have found it obvious that the combined teachings of Brindisi, Gartman, and Henry that the part names / descriptors used to annotate the patent drawings would include recited claim elements. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine prior art reference teachings to arrive at the claimed invention. In this instance, Brindisi and Gartman suggests a user interactive annotated patent drawing where part names / descriptors identified from the patent text document are used to annotate corresponding patent figures, where the text document includes the detailed description and claims sections; and Henry teaches that the drawings may be labeled with a common identifier term and that common identifier terms may be a recited claim element. From the combined teachings of Brindisi, Gartman, and Henry, one of ordinary skill in the art would have understood that the part names / descriptors used to annotate the drawings may include recited claim elements identified from the claim section; and would have reasonably expected that the drawings to be successfully annotated with the part names/ descriptors that correspond to identified claim terms, and that the resulting combination would yield a user interacting with a patent figure annotated with corresponding claim terms and displaying the corresponding text around the claim term. 
		 
Regarding claim 2, please see the above rejection of claim 1. Brindisi, Gartman, and Henry disclose the system of claim 1, wherein the electronic version of the patent document is parsed further by applying an optical character recognition (OCR) to the patent document (see Brindisi [0015], where optical character recognition (OCR) is applied to the drawings sheets; see also Brindisi [0023], where images of the detailed description portion may also be processed with OCR).

Regarding claim 5, please see the above rejection of claim 1. Brindisi, Gartman, and Henry disclose the system of claim 1, further program instructions executable in the at least one computing device that, when executed, direct the at least one computing device to, in response to the user interaction with the claim term, apply a color to a portion of the at least one drawing that corresponds to the claim term (see Gartman [0047]-[0052] and Fig. 9, where when a user interacts with active link text corresponding to an enumerated element in the integrated image, the particular figure and enumerated element are displayed and is highlighted, where highlighting includes the use of color markings; where the combined teachings of Brindisi, Gartman, and Henry suggest that the interactive drawing is annotated with interactive part names / descriptors which correspond to identified claim terms).

Regarding claim 6, please see the above rejection of claim 1. Brindisi, Gartman, and Henry disclose the system of claim 1, further program instructions executable in the at least one computing device that, when executed, direct the at least one computing device to, in response to the user interaction with the claim term, apply a color to instances of the claim term in the detailed description (see Gartman [0047]-[0052] and Fig. 10, where when a user interacts with a enumerated element in the integrated image, corresponding text references to the enumerated element in the specification are displayed and is highlighted, where highlighting includes the use of color markings).

Regarding claim 7, please see the above rejection of claim 1. Brindisi, Gartman, and Henry disclose the system of claim 1, wherein the user interaction comprises: a hover- over event being (see Brindisi [0021], where a user interacts with a modified drawing by clicking on annotated part names to directly edit them, move them, or otherwise alter the annotated drawing; see also Brindisi [0025], where a user can specify a reference character of interest; see also Gartman [0044]-[0046], where a user may interact with a reference number or descriptor by hovering a mouse point over a number and holding down a left mouse button while viewing a descriptor).

Regarding claim 8, it recites a computer-implemented method performing the system functions of claim 1. Brindisi, Gartman, and Henry teach the method by performing the functions of claim 1. Please see above for detailed claim analysis.

Regarding claim 9, see above rejection for claim 8. It is a computer-implemented method claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 9 are similarly rejected.

Regarding claim 12, see above rejection for claim 8. It is a computer-implemented method claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 12 are similarly rejected.

Regarding claim 13, see above rejection for claim 8. It is a computer-implemented method claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 13 are similarly rejected.



Regarding claim 15, it recites a non-transitory, computer-readable medium for performing the system functions of claim 1. Brindisi, Gartman, and Henry teach a non-transitory computer readable medium for performing the system functions of claim 1 (see Gartman [0095], where described embodiments can be implemented by a computer program product embodied in a non-transitory computer readable memory, such as RAM). Please see above for detailed claim analysis.

Regarding claim 16, please see the above rejection of claim 15. Brindisi, Gartman, and Henry disclose the non-transitory, computer-readable medium of claim 15, wherein the program instructions, when executed by the processor, further cause the computing device to at least emphasize the at least one reference numeral as shown in the at least one user interface (see Gartman [0040], where the user interface allows for highlighting portions of text or portions of figures; and see Gartman Fig. 6, 8, 9, [0042], and [0047], where portions of the highlighted figure includes the corresponding reference numeral, e.g. “switch 10”).

Regarding claim 17, please see the above rejection of claim 16. Brindisi, Gartman, and Henry disclose the non-transitory, computer-readable medium of claim 16, wherein the at least one reference numeral is emphasized by applying highlighting of the at least one reference numeral, adjusting a color of the at least one reference numeral, or applying a different background color to the at least one reference numeral (see Gartman [0040], where the user interface allows for highlighting portions of text or portions of figures, where highlighting may consists of color markings that imitate the use of a highlighter marker on paper or other similar visual cues).

Regarding claim 18, please see the above rejection of claim 15. Brindisi, Gartman, and Henry disclose the non-transitory, computer-readable medium of claim 15, wherein the program instructions, when executed by the processor, further cause the computing device to at least, in response to the user interaction with the at least one claim term, apply a color to a portion of the at least one drawing that corresponds to the at least one reference numeral (see Gartman [0047]-[0052] and Fig. 9, where when a user interacts with active link text corresponding to an enumerated element in the integrated image, the particular figure and enumerated element are displayed and is highlighted, where highlighting includes the use of color markings; where the combined teachings of Brindisi, Gartman, and Henry suggest that the interactive drawing is annotated with interactive part names / descriptors which correspond to identified claim terms).

Regarding claim 19, please see the above rejection of claim 15. Brindisi, Gartman, and Henry disclose the non-transitory, computer-readable medium of claim 15, wherein the program instructions, when executed by the processor, further cause the computing device to at least, in response to the user interaction with the at least one claim term, apply a color to instances of the claim term in the detailed description corresponding to the at least one reference numeral (see Gartman [0047]-[0052] and Fig. 10, where when a user interacts with a enumerated element in the integrated image, corresponding text references to the enumerated element in the specification are displayed and is highlighted, where highlighting includes the use of color markings).

.

Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brindisi, Gartman, and Henry as applied to claims 1 and 8 above, and further in view of Irwin (US 2015/0347366).
Regarding claim 3, please see the above rejection of claim 1. Although Brindisi, Gartman, and Henry do disclose wherein the at least one drawing comprises a two-dimensional black-and-white line drawing (see Brindisi Fig. 1 and [0013], where a drawing sheet of a sample patent depicts a black and white line drawing); Brindisi, Gartman, and Henry do not explicitly disclose the system of claim 1, further program instructions executable in the at least one computing device that, when executed, direct the at least one computing device to generate a three-dimensional model of an object corresponding to the claim term using the at least one drawing.
Irwin teaches in a related and pertinent method for creating an associative 3D product documentation object from one or more attributes from a candidate drawing annotation (see Irwin Abstract), where 2D drawings of annotated objects are converted into 3D models (see Irwin Fig. 2A and 2B and [0028]-[0029]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Irwin to the combined teachings of Brindisi, Gartman, and Henry such that the associated figures corresponding to the reference text elements can be converted from 2D drawings to 3D models. This modification is an application of known techniques to a known system ready for improvement to yield predictable results. In this instance, Brindisi, Gartman, and Henry teach a system for interactively annotating and viewing patent documents where reference numerals and element names are identified throughout the patent document and a graphical user interface presents associated figures 

Regarding claim 4, please see the above rejection of claim 3. Brindisi, Gartman, Henry, and Irwin disclose the system of claim 3, wherein the three-dimensional model is shown in the at least one user interface or used as an augmented feature in an augmented reality (AR) session (see Gartman Fig. 5-9, where the integrated image of the user interface displays figures of the patent document; see the above combination of Brindisi, Gartman, Henry, and Irwin, which suggests the conversion of the associated illustrative object to a corresponding 3D model object, thus suggesting presenting the model in the float window).

Regarding claim 10, see above rejection for claim 8. It is a computer-implemented method claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 10 are similarly rejected.

Regarding claim 11, see above rejection for claim 10. It is a computer-implemented method claim reciting similar subject matter as claim 4. Please see above claim 4 for detailed claim analysis as the limitations of claim 11 are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661